Citation Nr: 0723814	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  02-00 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
prior to January 14, 2004, and in excess of 10 percent 
therefrom, for service-connected degenerative changes of the 
thoracic spine.

2.  Entitlement to an initial rating in excess of 0 percent 
prior to January 19, 2005, and in excess of 30 percent 
therefrom, for service-connected degenerative disc disease of 
the cervical spine (previously cervical spine strain).

3.  Entitlement to an initial rating in excess of 10 percent 
for impingement syndrome of the right shoulder.

4.  Entitlement to an initial rating in excess of 10 percent 
for prior to May 15, 2002, and in excess of 30 percent 
therefrom, for service-connected hypothyroidism.  

5.  Entitlement to service connection for a bilateral ankle 
disorder.



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1996 to May 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In December 2005, the Board remanded this case for additional 
evidentiary development.  Additionally, the Board recognized 
that the veteran had filed a notice of disagreement 
concerning the issue of an initial rating for service-
connected headaches, but a statement of the case had not 
addressed the matter.  Upon this case being returned for 
final appellate review, the record shows that the veteran 
failed to submit a substantive appeal after an August 2006 
statement of the case addressed an initial rating in excess 
of 10 percent for headaches.  Thus, the Board does not have 
jurisdiction over that matter.  


FINDINGS OF FACT

1.  The veteran's service-connected thoracic spine disability 
had not manifested with more than slight limitation of motion 
or a demonstrable deformity of vertebral body; or forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The veteran's service-connected cervical spine disability 
manifested with slight limitation of motion, but there was no 
evidence of unfavorable ankylosis of the entire cervical 
spine or incapacitating episodes of at least four weeks 
during the last 12 weeks.    

3.  A right shoulder disability had not manifested with 
limitation of motion to shoulder level even considering pain 
on motion.    

4.  The veteran's hypothyroidism had not manifested with 
fatigability, constipation, and mental sluggishness, prior to 
May 15, 2002, nor muscular weakness, mental disturbance, and 
weight gain therefrom.  

5.  Recent probative and competent medical evidence found no 
underlying pathology to render a diagnosis concerning a 
bilateral ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for initial rating in excess of 0 percent 
prior to January 14, 2004, and in excess of 10 percent 
therefrom, for service-connected degenerative changes of the 
thoracic spine, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Code 5242 (2006).    

2.  The criteria for an initial 10 percent rating prior to 
January 19, 2005, have been met, and the criteria for an 
initial rating excess of 30 percent from January 19, 2005, 
have not been met, for service-connected degenerative disc 
disease of the cervical spine.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Code 5243 (2006).    

3.  The criteria for an initial rating in excess of 10 
percent for impingement syndrome of the right shoulder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2006).    

4.  The criteria for an initial rating in excess of 10 
percent prior to May 15, 2002, and in excess of 30 percent 
therefrom, for service-connected hypothyroidism, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
 4.3, 4.119, Diagnostic Code 7903 (2006).    

5.  A chronic bilateral ankle disability was not incurred 
during active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist  

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In July 2004 and July 2006 letters, the appellant was advised 
of the evidence necessary to substantiate a claim for an 
increased rating-namely that the evidence should show a 
service-connected disability had gotten worse.  The veteran 
was sent a March 2006 letter that explained how VA determines 
a disability rating and effective date in compliance with 
Dingess, as did a July 2006 letter.  Both the July 2004 and 
July 2006 letters asked the veteran to provide any additional 
evidence that pertained to the claim.  

Both letters also told the veteran what evidence VA would 
obtain and what information and evidence she should provide.  
The veteran was notified that VA was responsible for getting 
relevant records from a Federal agency and that VA would make 
efforts to get records not held by a Federal agency like 
private treatment and employment records.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

In terms of any timing error concerning notification letters 
in relation to the determination on appeal, it is noted that 
the RO issued a March 2005 supplemental statement of the case 
(SSOC) following all of the notification letters.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be 
cured by a readjudication following notification, and a SSOC 
can constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"). 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, 
post-service treatment records from several VA facilities are 
in the claims file.  The veteran also underwent numerous VA 
examinations, which are detailed below.  See 38 C.F.R. 
§ 3.159(c)(4).  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Initial ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).




Cervical spine, thoracic spine, right shoulder

After a complete review of the record, only the claim 
regarding the cervical spine is subject to a higher initial 
rating.  

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under the rating criteria in effect prior to September 23, 
2002, slight limitation of motion of the cervical segment of 
the spine warranted a 10 percent evaluation.  Moderate 
limitation of motion of the cervical segment of the spine 
warranted a 20 percent evaluation.  A 30 percent evaluation 
required severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5288, ankylosis of the 
dorsal spine, favorable, warranted a 20 percent evaluation, 
and unfavorable a 30 percent evaluation.

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5291, spine, moderate and 
severe limitation of motion of the dorsal spine warranted a 
maximum 10 percent evaluation.  Otherwise, a 0 percent rating 
was assigned for slight limitation of motion.  

The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, see 38 C.F.R. § 
4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	.........100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine
	....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis...................................................20

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Additionally, 
the new rating schedule for diseases and injuries of the 
spine utilizes the General Rating Formula for Diagnostic 
Codes 5235 (vertebral fracture or dislocation), 5236 
(sacroiliac injury and weakness), 5237 (lumbosacral or 
cervical strain), 5238 (spinal stenosis), 5239 
(spondylolisthesis or segmental instability), 5240 
(ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

Under the revised regulations, intervertebral disc syndrome 
is evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Plate I provides a standardized description of joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with a major exception:  Shoulder rotation-arm 
abducted to 90 degrees, elbow flexed to 90 degrees with the 
position of the forearm reflecting the midpoint 0 degrees 
between internal and external rotation of the shoulder.  Id. 
§ 4.71.  Normal range of motion for the shoulder is:  Forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees.  Id.  

Impairment of the clavicle or scapula of the major upper 
extremity is rated 10 percent when there is malunion.  It is 
also rated 10 percent when there is nonunion without loose 
movement.  It is rated 20 percent when there is nonunion with 
loose movement, or when there is dislocation.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.

Limitation of motion of the major arm to the shoulder level 
is rated 20 percent; midway between side and shoulder level 
is rated 30 percent; and to 25 degrees from side is rated 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

At a January 2001 VA examination, the veteran asserted that 
his shoulder hurt while working overhead.  His thoracic spine 
area was tender.  Physical assessment found no tenderness 
over the spine at any level.  He had lumbar flexion of 90 and 
extended 40 degrees.  Straight leg raising had not produced 
leg pain.  The veteran's shoulders were not tender.  Right 
shoulder abduction was 115 degrees; adduction 75 degrees; 
flexion 155 degrees; extension 80 degrees; internal rotation 
120 degrees; and external rotation 40 degrees.  The veteran's 
cervical spine had flexion to 70 degrees; extension to 75; 
lateral flexion 45 degrees each side; and rotation 75 degrees 
each side.  There was slight tenderness to the paravertebral 
muscles in the cervical and thoracic areas.  The impression 
was cervical and thoracic pain, musculoskeletal, and right 
shoulder arthralgia.

An August 2001 VA Boise treatment note indicated that the 
veteran's neck was supple, his extremities had full range of 
motion, his back had no tenderness or spasm, and neuro 
testing was normal.  In October 2001, the veteran complained 
of right shoulder pain and chronic cervical pain.  Objective 
findings included greatly reduced cervical lordosis; loss of 
extension with pain; moderate loss of bilateral rotation 
pain.  Physical therapy was prescribed. In November 2001, the 
veteran's right trapezius muscle was tighter than the left, 
and he complained of neck pain.  His back had no tenderness 
or spasms.  

An April 2002 VA examination reported that his right shoulder 
was really sore.  Range of motion was flexion 180 degrees; 
abduction 123 degrees; internal rotation 90 degrees; external 
rotation 50 degrees; and the examiner observed a moderate 
degree of pain with range of motion.  There was noted local 
tenderness anteriorly in the region of the right shoulder, 
and forward flexion of the right shoulder caused pain at 90 
degrees.  The drop arm test was positive on the right, and 
thus the examiner found evidence of impingement syndrome of 
the right shoulder.

The veteran's cervical spine had range of motion flexion to 
50 degrees; extension to 55 degrees; right lateral flexion 33 
degrees; left lateral flexion 39 degrees; and right and left 
rotation 48 degrees.  The examiner noted mild pain on all 
range of motion, and tenderness in the lower cervical area.  
No evidence of radiculopathy was found.  

The veteran reported that this middle back was sore, which 
was aggravated by prolonged driving and other physical 
activity.  The examiner found tenderness to percussion of the 
lower thoracic spine.  The diagnoses were impingement 
syndrome right shoulder; cervical spine strain; and thoracic 
spine condition, stable.

A May 2002 VA treatment note from Boise indicated a normal 
neuro exam, and that the veteran's right trapezius was 
tighter than the left.  In March 2003, the veteran complained 
of neck and back pain, and that he had been using a lot of 
Ibuprofen with little relief.  An urgent care noted contained 
the veteran's complaint of exacerbation of chronic neck pain 
over past few days, and medication was prescribed.  

A March 2003 addendum found some crepitus over the right 
shoulder joint, and the veteran's neck was painful with 
extension and flexion and palpation along paraspinals.  It 
was noted that the veteran's spine exhibited full range of 
motion. 

A May 2003 VA primary care note contained the veteran's 
assertion of chronic neck pain that had been an ongoing 
problem for several years.  

In January 2004, the veteran underwent a VA examination 
(primarily for the purpose of assessing the veteran's wrist 
disability) and reported that his thoracic spine disability 
caused him to avoid activities requiring the use of his hands 
like cleaning, or anything requiring pushing, pulling, or 
twisting.  The veteran took Ibuprofen or Naprosyn several 
times a day for treatment of his back.  He occasionally saw 
the chiropractor when his back went out.  A neurologic 
assessment found some trapezial tenderness but there was no 
tenderness in the area of the exit of nerve root from the 
neck.  

In January 2005, the veteran underwent a VA examination.  The 
veteran reported that in the summer of 2004 he had lost 
approximately three weeks in the summer of 2004 due to pain 
in the thoracic and low back, but no physician had 
recommended that he miss time from work.  The veteran 
reported pain in his neck on a daily basis; average pain was 
3-4/10, and increased to 6-7/10 with overhead painting, 
driving, or prolonged TV watching.  Pain in his thoracic 
spine was located between the scapula, always present, 
average pain same as neck and increasing to 7/10 with 
prolonged sitting or any heavy lifting.  The veteran had pain 
on the top dorsal aspect of the right shoulder on a daily 
basis, with average pain 1-2/10 increasing to about 8/10 with 
activities such as painting and driving.  Flare-ups occurred 
on a daily basis with activities of daily living as mentioned 
above-at such times the veteran changed his activity and 
took Ibuprofen.  At work the veteran avoided prolonged 
standing on ladders, and got a feeling of weakness and 
tingling while painting.  

The examiner observed that while seated the veteran 
occasionally changed positions of his back, and leaned to the 
right with his forearm resting on the arms of the armchair in 
order to reduce thoracic pain.  Gait speed was average and 
the veteran's was able to walk fast with no limp.  The 
veteran had increased neck and right shoulder pain while 
taking off his shirt, and increased mid and low back pain 
taking off his shoes.  

Physical assessment found tenderness in the midline with 
starting at the back of the occiput and going down to C7.  
There was tenderness in both trapezius muscles too.  Range of 
motion of the cervical spine was limited to only 10 degrees 
of forward flexion, painful arc between 0-10 degrees of 
flexion.  Extension was limited to 30 degrees with increased 
pain at extreme of extension.  The examiner noted 5 degrees 
additional loss of flexion due to pain with five repeated 
forward flexions of the cervical spine; mild weakened 
movement; and mild excess fatigue.  The examiner found no 
radicular symptoms, no atrophy of the forearm, and no 
weakness.  

The veteran's thoracic spine had tenderness over the midline 
of the midthoracic spine, and tenderness in the paraspinous 
muscles.  In a seated position the veteran's thoracolumbar 
spine had flexion to 50 degrees, and mild increased pain on 
maximum flexion.  There was mild increased pain at the 
maximum of flexion.  In the standing position the veteran 
flexed to 90 degrees, and there was an increase in low back 
pain.  Back extension was limited to 20 degrees with 
increased low back pain, and in cervical spine pain.  All 
ranges of motion combined were 250 degrees.  

The examiner also found tenderness on the right shoulder 
dorsally at the AC joint, and on the right posteriorly.  
Range of motion was flexion limited by pain to 170 degrees; 
and abduction to 175 degrees with pain.  The examiner stated 
that painful arc of right shoulder flexion and abduction was 
between 90-170 degrees.  Internal rotation was 80 degrees 
without pain.  With five repeated flexions and abductions of 
the shoulders the veteran had additional 5 degrees loss of 
abduction and flexion due to pain.  The examiner noted 
weakened movement and excess fatigue ability.  

The veteran was diagnosed as having chronic cervical strain 
and mild degenerative disc disease; x-ray evidence of 
previous (old) midthoracic vertebral bodies, and symptoms of 
degenerative disc disease midthoracic spine (secondary to old 
compression fractures); and mild rotator cuff impingement.  
Pain was the major functional impact on all three 
disabilities, and the examiner stated that the functional 
impairment of the veteran's cervical spine was moderately 
severe, thoracic spine moderate, and right shoulder moderate.  

In January 2006, the veteran underwent another VA 
examination.  He reported that right shoulder pain occurred 
constantly.  The pain was elicited by physical activity, and 
alleviated by rest.  At the time of pain, the veteran could 
function with medication, and his condition had not caused 
incapacitation.  Physical assessment found no signs of edema, 
effusion, weakness, tenderness, redness, heat, or 
abnormal/guarding movement.  Range of motion was flexion 180 
degrees; abduction 180 degrees; external rotation 90 degrees; 
and internal rotation 90 degrees.  The examiner found that 
joint function was not additionally limited by pain, fatigue, 
weakness, or lack of endurance or incoordination after 
repetitive use.  X-ray was within normal limits, and the 
examiner stated that the impingement syndrome of the 
veteran's right shoulder had resolved.  

The veteran reported that his cervical spine had stiffness 
all of the time, and pain occurred constantly.  The condition 
had resulted in four times lost from work per month.  
Physical assessment of the cervical spine found no evidence 
of muscle spasm, tenderness, or ankylosis.  Range of motion 
was 40 degrees flexion with pain at 70 degrees and extension 
25 degrees with pain at 20 degrees.  The joint function of 
the spine was additionally limited by pain, with a loss of 
motion of 10 degrees.  The examiner found no signs of 
intervertebral disc syndrome with chronic and permanent root 
involvement.  The diagnosis was degenerative disc disease of 
the cervical spine.  

The veteran reported that his spine had stiffness off and on, 
and pain in the upper back.  The pain occurred constantly, 
without incapacitation and no lost time from work.  Physical 
assessment of the thoracolumbar spine found no evidence of 
radiating pain on movement, no spasm, and no tenderness.  
There was negative straight leg raising.  Range of motion of 
the lumbar spine was 80 degrees flexion with pain at 70 
degrees, and extension to 25 degrees with pain at 20 degrees.  
At worst due to pain, the combined ranges of motion were 170 
degrees.  The examiner stated that the joint motion of the 
spine was additionally limited by the pain.  There were no 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  The diagnosis was 
degenerative changes of the thoracic spine.  

Additional VA treatment records date August 2006 addressed 
nonservice-connected disabilities.  

In terms of the veteran's cervical spine, it is evident that 
a 10 percent rating is warranted prior to January 19, 2005, 
under former DC 5290 for slight limitation of motion.  Since 
the veteran filed his claim, medical reports have shown that 
he suffered from objectively palpable tenderness along the 
cervical area, and in October 2001 he suffered from reduced 
cervical lordosis.  At an April 2002 VA examination, the 
veteran's neck exhibited loss of lateral flexion and rotation 
with pain on movement.  From May 2002 to May 2003, VA 
treatment notes showed continued complaints and treatment for 
chronic neck pain.  Resolving any doubt in favor of the 
veteran, see 38 C.F.R. § 4.3, and given the requirements of 
DeLuca, such that the veteran's noted functional loss was 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, a 10 percent 
rating is warranted for this discrete time period.

The veteran's service-connected spine disability had not, 
however, manifested to a degree reflective of a 20 percent 
rating.  Notably at the January 2001 VA examination, cervical 
spine flexion and extension was better than that reflected in 
38 C.F.R. § 4.71a, Plate II, which shows full range of 
flexion-extension as 0 to 45 degrees.  In August 2001 at VA, 
the veteran's neck was found to be supple.  Again, at an 
April 2001 VA examination, the veteran's flexion and 
extension was better than normal, and any additional loss of 
motion of lateral flexion and rotation has been addressed 
already by a 10 percent rating.  Overall, the veteran's 
cervical spine disability had slight limitation of motion 
prior to January 19, 2005; the 10 percent rating essentially 
acknowledges the loss of motion due to pain and flare-ups, 
but the record does not show a sustained and more 
persistent/extensive loss of motion for a 20 percent rating.  

Further, though the veteran had been diagnosed as having 
degenerative disc disease of the cervical spine, former DC 
5293 for intervertebral disc syndrome is not applicable 
because the veteran's disability had not manifested with 
symptoms that were attributed to disc syndrome.  For example, 
at a June 2001 VA examination the diagnosis was cervical 
pain, musculoskeletal.  In April 2002, the VA examiner 
rendered a diagnosis of cervical pain, musculoskeletal.  In 
January 2005, a VA x-ray then identified probable mild 
degenerative disc disease C4-C5 otherwise negative 
examination of the cervical spine.  Thus, for the time period 
prior to recent regulation changes, the record does not show 
a manifestation of disc disease of moderate and recurring 
attacks for the next highest rating.   

Under the current rating criteria, the evidence does not show 
ankylosis of the entire cervical spine for the next highest 
rating of 40 percent.  See 38 C.F.R. § 4.71a; Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988) (ankylosis 
refers to immobility and consolidation of a joint due to 
disease, injury, or surgical procedure).  Also, there is no 
evidence that the veteran had been prescribed bed rest from 
a physician due to incapacitating episodes for duration of 
at least four weeks for the next highest rating under the 
alternative rating criteria for intervertebral disc 
syndrome.  

In terms of the veteran's service-connected degenerative 
changes of the thoracic spine, it does not appear from the 
record that it manifested with more than slight limitation of 
motion under old DC 5291 or in accordance with the new rating 
criteria (effective September 2003) prior to January 14, 
2004, for a rating in excess of 0 percent.  For example, a 
January 2001 VA examination found full range of motion of the 
spine, straight leg raising had not produced pain, and no 
tenderness was found over the spine.  An August 2001 VA 
treatment noted full range of motion and no back tenderness 
or spasm.  In April 2002, the examiner found tenderness to 
percussion, and otherwise noted that the condition was 
stable.  Any findings concerning pain and tight muscles, 
however, are accounted for in a 0 percent rating for slight 
limitation of motion.  The record simply does not show 
limitation of motion of the dorsal spine to a moderate 
degree.  Additionally, from September 2003 to January 2004, 
the record does not indicate forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness.  

From January 14, 2004, the record does not show that the 
veteran's thoracolumbar spine manifested with forward flexion 
greater than 30 degrees but not greater than 60 degrees, or 
had a combined range of motion not greater than 170 degrees, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait, etcetera.  For example at a January 2004 VA 
examination, from the standing position, which is reflected 
in 38 C.F.R. § 4.71a, Plate V, as the proper position for 
measuring flexion, the veteran had flexion to 90 degrees.  
Though the examiner noted mild weakened movement, the Board 
finds no basis upon which to conclude that finding resulted 
in an additional 30 degrees of loss of motion for the next 
highest rating.  Similarly, at a January 2006 VA examination, 
the examiner found flexion to 80 degrees, at worst 70 degrees 
due to pain, which does not fulfill the requirements of the 
next highest rating, even accounting for the loss of motion 
due to pain.  Additionally, combined ranges of motion were 
170 degrees, which is greater than the required minimum of 
120 degrees.  Thus, a rating in excess of 10 percent is not 
warranted.  Further, it is noted that the veteran had not 
been diagnosed as having intervertebral disc syndrome, and 
those rating criteria, including ones involving neurological 
impairment, are not applicable.  

Additionally, it is recognized that a January 2004 VA x-ray 
had rendered an impression of to suggest multiple old healed 
compression fractures in the mid thoracic spine with 
scoliosis.  Former DC 5285 addressed vertebra fracture, and 
provided that without cord involvement all other cases should 
be rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Notably, a January 2004 VA examiner 
indicated that attention had been paid in service to possibly 
decreased height in the vertebral bodies between T6 and T10 
but had not reported a fracture of that vertebra.  The 
January 2004 x-ray noted some loss of vertebral body height 
in comparison to the upper and lower vertebral height in 
comparison to the upper and lower thoracic vertebral bodies, 
which could have been consistent with multiple old anterior 
wedge compression fracture.  In this case, the veteran's 
thoracic spine had already been addressed according to the 
rating criteria for limited motion, and the medical 
information in the claims file had not further identified the 
presence of a demonstrable deformity of vertebral body.  
Thus, a 10 percent rating is not warranted under DC 5285.  

The RO assessed the veteran's right shoulder problem under DC 
5299-5203 (according to 38 C.F.R. § 4.27, "99" indicates an 
unlisted condition such that rating by analogy is necessary).  
A rating in excess of 10 percent is not warranted at this 
time.

The record does not show any nonunion of the clavicle or 
scapula with loose movement under DC 5203.  Rather, it 
appears that the veteran's shoulder disability had manifested 
with painful motion.  In terms of DC 5201, limitation of arm 
motion, the veteran's shoulder movement has been better than 
shoulder level, i.e., 90 degrees.  For example, at a January 
2001 VA examination the veteran had flexion to 155 degrees 
and abduction to 115 degrees.  At an April 2002 VA 
examination the veteran had flexion to 180 degrees and 
abduction to 123 degrees.  In January 2005, the veteran had 
flexion to 170 degrees and abduction to 175 degrees.  
Notably, the examiner at this latter examination found 
painful arc of right shoulder flexion and abduction was 
between 90-170 degrees of motion.  The examiner had not, in 
fact, found that the veteran's pain on movement started at 
90 degrees.  Thus, the Board cannot conclude that because the 
pain was between 90 degrees and 170 degrees that the veteran 
was only able to lift his shoulder mid-way.  Also, in January 
2006, the VA examiner right shoulder flexion to 180 degrees 
and abduction to 180 degrees.  The conclusion was that the 
veteran's right shoulder impingement had resolved.  

Finally, the other rating criteria are not applicable--the 
veteran does not have scapulohumeral articulation, ankylosis, 
under DC 5200 or impairment of the humerus under DC 5202.  At 
this time, the veteran's service-connected right shoulder 
disability had not manifested to a degree greater than 10 
percent for this appeal period.  

Hypothyroidism

The higher initial rating is not warranted at this time for 
the reasons explained below.  

A 30 percent for hypothyroidism under 38 C.F.R. §  4.119, 
Diagnostic Code 7903, requires fatigability, constipation, 
and mental sluggishness.  Muscular weakness, mental 
disturbance, and weight gain warrant a 60 percent rating.  A 
100 percent rating is warranted for cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  

The veteran's service medical records contain a July 1999 
notation that the veteran was extremely lethargic, and had 
difficulty concentrating.  The treatment provider noted that 
it was necessary to rule out an organic etiology before 
contemplating the possibility of depression.  

An April 2001 VA record contained the veteran's report of no 
weight change, no constipation, and no cold or heat 
intolerance.  At a June 2001 VA examination, the veteran 
reported that his dosage of syhtroid was increased and he 
felt well; he felt like his problems had been taken care of.  
In October 2001, the veteran continued to deny weight change 
and constipation.  A month later the veteran's report had not 
changed.  In January 2002, the veteran called his VA 
treatment provider and reported that he mainly felt fatigue.  
A February 2002 VA treatment note indicated the same main 
complaint of feeling more tired.  

In January 2002, the veteran sought treatment at a VA medical 
facility because of fatigue.  In a November 2002 statement, 
the veteran asserted that his thyroid disability caused 
depression, poor eye sight, sleep problems, mood problems, 
chronic fatigue, memory problems, inability to stay focused 
and to concentrate, and marital problems.  The veteran also 
mentioned depression separate from the thyroid issue, for 
which he received treatment at the American Lake Division of 
the Puget Sound Health System.  

In May 2002, the veteran had been feeling some general 
fatigue, constipation, and slight depression.  At an April 
2002 VA examination, the veteran reported that symptoms of 
difficulty sleeping and generalized itching and some skin 
eruptions.  The examiner stated that whether these symptoms 
were secondary to the thyroid problem was not clear.  The 
diagnosis was hypothyroidism, treated, controlled.  

A November 2002 VA urgent care note contained the veteran's 
complaints of constipation, excess fatigue, dry skin, but no 
weight change.  In March 2003, the veteran had had no weight 
change.  

At a February 2005 VA examination, the veteran's thyroid 
antibodies were negative, and the examiner noted that the 
veteran took Synthroid daily.  His dry and coarse hair, 
hoarse voice, weight gain, and lethargy had disappeared.  The 
veteran was still having occasional constipation.  

At a June 2006 VA examination the veteran  stated that he 
suffered fatigability, emotional instability, depression, 
slowing of thought, and poor memory.  He had intolerance of 
cold weather.  The veteran reported that the disability had 
not affected his weight, but had caused constipation.  The 
examiner concluded that the veteran suffered from fatigue, 
tiredness, constipation, and sluggishness.  

At this point, the veteran's service-connected hypothyroidism 
has not manifested to a degree greater than a 30 percent 
rating prior to May 15, 2002, that is, the evidence of record 
shows that the hypothyroidism had not manifested with 
fatigability, constipation, and mental sluggishness prior to 
May 14, 2002; all of these symptoms were not found in VA 
examination reports and VA treatment records prior thereto.  
In terms a rating in excess of 30 percent from May 15, 2002, 
the more recent evidence has not shown muscular weakness, 
mental disturbance, and weight gain, for a 60 percent rating.  
Rather, according to a June 2006 VA examination, the 
veteran's symptoms have continued to involve constipation, 
fatigue, and tiredness.  Clinical findings and the veteran's 
report have not pointed to weight gain or muscular weakness.  

Given these findings in relation to the rating criteria that 
the Board must apply, a reasonable doubt has not arisen 
concerning the degree of disability currently assigned, and 
the claim for a higher rating cannot be granted.  38 C.F.R. 
§ 4.3.  

Bilateral ankle disability

As described below, a critical element of service connection 
has not been met.  

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

The veteran's service medical records contain an enlistment 
examination that found asymptomatic pes planus.  A December 
1998 dental patient medical history noted that the veteran 
should follow-up with trouble he had with his joints.  

In March 2001, the RO received a VA Form 21-4138 that 
referred to a bilateral ankle disability.  In June 2001, the 
veteran underwent a VA examination.  The examiner noted that 
the veteran currently worked on computers.  The examiner 
stated that he could not find evidence that the veteran had 
been seen in service for his ankles.  The veteran reported 
that when he entered service he had no trouble leaping or 
moving his ankles, and currently, his ankles felt tight in 
the morning, and increasingly less mobile over the last four 
years.  The examiner did not find an ankle problem.  A June 
2001 x-ray revealed a small density that could have 
represented a tiny unfused ossification center.  

The June 2001 rating decision that denied the claim of 
service connection for a bilateral ankle disability 
acknowledged the veteran's complaints concerning his ankles, 
but noted that the record lacked evidence of a current 
disability.  The veteran asserted in a November 2002 
statement that he had chronic pain in his ankles, 6-7/10, 
which he attributed to the footwear he had in the military 
and the jobs he had performed therein.  The veteran stated 
that he had to wear special shoes with arch support to 
relieve the problems.  

At a January 2005 VA examination, the veteran reported that 
he had pain on a daily basis, with pain predominantly in the 
lateral ankles, and that his ankles popped upon motion.  
Physical examination found tenderness over the lateral aspect 
of the ankles, and there was mild swelling of the soft 
tissues distal to the tip of the fibula.  There was 
tenderness of the medial ankles, and of the anterior aspects 
of both ankle joints.  The examiner's impression was tendo 
achilles tightness with no active or passive dorsiflexion of 
the right or left ankle, and chronic strain.  An x-ray found 
no evidence of arthritis.   

At a June 2006 VA examination, the veteran stated that an 
ankle problem had resulted from training, and he suffered 
from stiffness in the morning and easy fatigability.  The 
examiner found no signs of edema, effusion, weakness, 
redness, heat, or abnormal/guarding of movement.  Upon 
assessing range of motion, the examiner stated that ankle 
function was not limited by fatigue, weakness, lack of 
endurance, or incoordination.  X-rays were within normal 
limits.  The examiner also stated that pes planus was not 
present, and there was no diagnosis concerning the veteran's 
ankles because there was no pathology.  

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  In this case, it does not 
appear that the veteran suffers from a chronic bilateral 
ankle disability; only chronic disabilities are subject to 
service connection.  See 38 C.F.R. § 3.303(b).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); 38 U.S.C.A. § 1110.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Moreover, according to Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), in the absence of a diagnosis of 
underlying disease or pathology, pain in and of itself is not 
subject to service connection.  The most recent VA 
examination found that a diagnosis could not be rendered 
because no underlying pathology had been identified.  To the 
extent that an earlier VA examination in January 2005 had 
identified chronic strain of the veteran's left and right 
ankles, it does not appear that the condition was present at 
the June 2006 VA examination.  Thus, the necessary aspect of 
chronicity of an ankle disability has not been shown during 
this appeal period, and the claim cannot be granted.  A 
preponderance of the evidence is against the claim, and the 
benefit of the doubt is not for application.  


ORDER

An initial rating in excess of 0 percent prior to January 14, 
2004, and in excess of 10 percent therefrom, for service-
connected degenerative changes of the thoracic spine, is 
denied.  

An initial 10 percent rating prior to January 19, 2005, for 
service-connected degenerative disc disease of the cervical 
spine, is granted.  

An initial rating in excess of 30 percent from January 19, 
2005, for service-connected degenerative disc disease of the 
cervical spine, is denied.  

An initial rating in excess of 10 percent for impingement 
syndrome of the right shoulder is denied.  

An initial rating in excess of 10 percent prior to May 15, 
2002, and in excess of 30 percent therefrom, for service-
connected hypothyroidism, is denied.  

Service connection for a bilateral ankle disability is 
denied.  



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


